—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent to issue an order determining the petitioner’s motion pursuant to CPL article 440 to vacate a judgment of the Supreme Court, Kings County, rendered October 2, 1992, in the matter entitled People v William Rose, Kings County Indictment No. 8579/91.
Motion by the respondent to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motion, it is
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
The petitioner’s motion was decided by order of the Supreme Court, Kings County, dated September 14, 1994. Hence, the proceeding is academic. Copertino, J. P., Pizzuto, Santucci and Joy, JJ., concur.